Citation Nr: 0200338	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for anxiety disorder, in 
excess of 50 percent prior to October 6, 1999, and in excess 
of 70 percent thereafter.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran retired from the military in October 1995, after 
20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, continued a 50 
percent 
disability rating, effective from July 3, 1997, for anxiety 
disorder, pursuant to Diagnostic Code 9400.  Later in July 
2000, the veteran submitted a notice of disagreement with all 
issues decided in that rating decision.  During the appeal, 
in rating decision of August 2001, the RO granted a 70 
percent disability rating for anxiety disorder, effective 
from October 6, 1999.  A Statement of the Case was issued in 
August 2001 and the veteran submitted a substantive appeal 
(VA Form 9) in September 2001, regarding only the issue of 
the rating for anxiety disorder.


FINDINGS OF FACT

1.  The veteran's symptomatology prior to October 6, 1999, 
included complaints of feeling depressed, tired and tense all 
the time, irritable, having difficulty concentrating, 
worrying a lot, and experiencing dreams and an overabundance 
of ideas regarding his military experiences, especially of 
his Persian Gulf experiences, including fishing mangled, dead 
bodies out of the sea and patrolling mine-laden waters.  The 
Global Assessment of Functioning (GAF) scores ranged from 81 
at a VA examination in July 1997 to 50-60 at a VA examination 
in September 1998.

2.  At a VA examination in January 2000, the veteran reported 
a reduction of anxiety attacks, claimed he was getting good 
sleep and denied any form of thought disturbances, although 
he still had anxiety attacks at times which were either self 
limited or subsided with taking Buspirone 5 milligrams as 
needed.  The GAF score was 60.

3.  At a VA examination in March 2001, the veteran reported 
that he could not sleep, was always depressed, had frequent 
paranoid attacks and anxiety attacks.  The examiner noted 
ideas of reference, obsessive behavior regarding locking all 
windows and doors, intermittent panic attacks alleviated by 
taking Buspirone, depressed mood, initial insomnia, 
nightmares, and flashbacks.  The GAF was 50 with "serious 
symptoms" and the examiner determined that the veteran was 
unemployable due to his service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
anxiety disorder, prior to October 6, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9400 (2001).

2.  The criteria for a current 100 percent disability 
evaluation for anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  VA regulations have also been revised 
as a result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran.  The 
RO has obtained the veteran's VA medical records of treatment 
through January 2001, and has provided the veteran with 
numerous psychiatric examinations, the most recent having 
been completed in March 2001.  Accordingly, the Board finds 
that the VA has fulfilled its duties to notify and assist the 
veteran in the development of his claim for VA benefits and 
the evidence of record is sufficient to make an equitable 
determination regarding the issue on appeal.

The veteran initially noted disagreement with the 50 percent 
disability rating continued for his service-connected anxiety 
disorder in rating decision of July 2000.  The 50 percent 
rating was in effect from July 3, 1997.  During the appeal, 
in rating decision of August 2001, the rating was increased 
to 70 percent, effective from October 6, 1999.  The veteran 
continued his appeal by filing a substantive appeal (VA Form 
9) in September 2001, and requested a rating in excess of 70 
percent for anxiety disorder.  He has indicated that because 
the VA granted him a 100 percent rating based on individual 
unemployability (see rating decision of August 2001), he is 
entitled to a 100 percent rating for the service-connected 
anxiety disorder.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Anxiety disorder is rated under the portion of the Schedule 
for Rating Disabilities that pertains to mental disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2001).  Under the 
current rating criteria set forth in Diagnostic Code 9400, a 
50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4. 130 (2000), a GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressor; no more 
than slight impairment in social, occupational, or school 
functioning.  A GAF score of 81 to 90 indicates absent or 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns.

Based on the facts discussed hereinafter, the Board concludes 
that an evaluation in excess of 50 percent for the veteran's 
service-connected anxiety disorder is not warranted prior to 
October 6, 1999, at which time a 70 percent rating became 
effective.  A Persian Gulf War examination in April 1997 
revealed that the veteran was tired all the time.  He 
reported that he began to feel depressed in 1992 and began to 
worry about his family.  He was tense all the time and he 
noticed that he had become irritable and had difficulty 
concentrating.  The examiner did not provide a GAF score. 

A VA examination in July 1997 noted that the veteran's mood 
was euthymic and his affect was appropriate.  The diagnosis 
was anxiety neurosis.  The examiner also noted a GAF score of 
81 with "good functioning in all areas."  

Another VA examination in January 1998 showed that the 
veteran's psychosocial stressors included the Persian Gulf 
War and being stationed at Mt. Pinatubo when it erupted and 
being involved in getting Americans out safely.  The 
diagnosis was generalized anxiety disorder.  A GAF score of 
60 was noted.

A VA examination report dated in September 1998 notes that 
the veteran had had no previous psychotropic medications.  
The veteran reported that he was always irritated and worried 
a lot.  He noted that he had dreams about his military 
experiences and they woke him several times a night.  He 
reported that he remembered fishing dead bodies out of the 
sea that were mangled and disfigured.  The examination 
demonstrated tense, pressured speech.  The examiner noted 
that the veteran had an overabundance of ideas regarding his 
Persian Gulf experiences, and that he recalled his traumatic 
experiences.  The diagnoses were generalized anxiety disorder 
with some depression and Post-Traumatic Stress Disorder 
symptoms.  The GAF score was 50 to 60, "severe to moderate 
symptoms.  Keeps to self, some isolation; worries a lot."

The evidence of record, dated prior to October 6, 1999, does 
not show that the severity of the veteran's service-connected 
anxiety disorder warranted a rating in excess of 50 percent.  
There was no evidence of suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting his ability to 
function.  Although the veteran reported irritability, there 
was no evidence that he had impaired impulse control or was 
violent.  The evidence did not show spatial disorientation.  
In addition, there was no evidence of neglect of personal 
appearance and hygiene.

The evidence of treatment after October 1999 includes a VA 
outpatient treatment record dated in December 1999 noting 
that the veteran denied any form of thought disturbances, but 
that he still had occasional anxiety attacks.  He also 
claimed irregularity of sleep patterns.  His mood was anxious 
and his affect appropriate.  He was oriented in three 
spheres.  The diagnosis was neurosis.  He was advised to 
return for follow up treatment in four months and to continue 
his oral medication as needed.

A VA examination report dated in January 2000 notes that the 
veteran was being treated every four months and was presently 
taking Buspirone.  He was busy building a house in a remote 
location and he reported that the sparse population and 
uncorrupted environment had helped him have reduction of 
anxiety attacks.  He reported good sleep and denied any form 
of thought disturbances.  However, he further reported that 
he still had anxiety attacks at times, that were either self 
limited or subsided with intake of Buspirone.  On 
examination, there were no psychomotor disturbances, his 
speech production was clear and easy to comprehend, his mood 
was euthymic and his affect appropriate.  He was oriented in 
three spheres and his memory was intact.  The diagnosis was 
generalized anxiety disorder and the GAF score was 60 
indicating moderate difficulty in social functioning.

VA outpatient treatment records dated in April 2000 and 
August 2000 note that the veteran reported to be doing well.  
He was still busy building his house and denied any form of 
thought disturbances.  The diagnosis continued to be 
neurosis.  Another VA outpatient treatment record dated in 
January 2001 notes that the veteran's wife recently had been 
diagnosed with diabetes.  The veteran reported that she had 
become irritable and "a great source of stress to him . . . 
."  He was fairly kempt and interacted clearly.  His mood 
was euthymic and his affect was appropriate.  He was oriented 
to three spheres and his memory was intact.  The diagnosis 
was neurosis.

A VA psychiatric examination in March 2001 notes that the 
veteran was receiving treatment at the VA outpatient clinic 
every four to six months due to the distal location of his 
residence.  It was noted that, recently, he had been having 
intermittent anxiety attacks.  He was continuing to take 
"Busiperone 5 mg every 4 for anxiety attacks."  The veteran 
reported that he could not sleep, he was always depressed, he 
had frequent paranoid attacks, and anxiety attacks.  On 
examination, he was oriented to three spheres and had good 
short and long term memory.  There were noted ideas of 
reference and he had an obsession with locking all his doors 
and windows.  He experienced intermittent panic attacks, 
alleviated by taking Buspirone.  His mood was depressed, he 
had initial insomnia, and experienced nightmares and 
flashbacks.  The examiner further provided a medical opinion 
that the veteran was unemployable due to his service-
connected Generalized Anxiety Disorder.  The examiner pointed 
out that the veteran was prone to panic attacks and paranoia 
and would be a liability in the workforce.  The diagnosis was 
Generalized Anxiety Disorder.  The GAF score was 50 and the 
examiner noted that this indicated "serious symptoms."

The evidence indicates that the veteran's anxiety disorder 
began to worsen around January 2001, when he reported that 
his wife's illness was a great source of stress for him.  
However, his mood was still euthymic and his affect 
appropriate.  By the time of the March 2001 VA examination, 
however, the veteran was experiencing ideas of reference and 
obsessive behavior involving locking all his doors and 
windows.  He was having intermittent panic attacks and needed 
to take Buspirone to alleviate such attacks.  His mood was 
depressed.  He had sleeping problems, nightmares and 
flashbacks.  The GAF score assigned was 50, which indicated 
that he was experiencing serious symptoms.  Moreover, the 
examiner found that the veteran's service-connected 
Generalized Anxiety Disorder resulted in his being 
unemployable, demonstrating that his service-connected 
disability resulted in total occupational impairment.  
Accordingly, the evidence indicates that the severity of the 
veteran's service-connected anxiety neurosis has increased 
and warrants a 100 percent disability rating.


  
ORDER

A rating in excess of 50 percent for anxiety disorder, prior 
to October 6, 1999, is denied; after October 6, 1999, a 100 
percent rating for anxiety disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

